ON MOTION EOR REHEARING.
MacIntyre, J.
We recognize the general rule urged by the defendants in error, that “hearsay testimony is not only inadmissible, but wholly without probative value;” for in the opinion we quoted the Code, § 38-301, which declares the hearsay rule. However, the evidence in question in the instant case comes within an exception to the hearsay rule, and was admissible not only out of necessity but also because the declarations of the deceased were confined to complaints, expressions, and exclamations as to present-existing pain or malady, and exclamations of present existing pain are not restricted to the time of the accident. It is true that Jack Mundy, the deceased’s immediate foreman, testified that the deceased made no outcry of any injury or pain, and that the witness did not know of any accident or injury received by the deceased until several days after work on the building in question had ceased. We are also mindful of the testimony of Hoyt Martin, general foreman, who testified that he was on every job with the deceased, and that the deceased made no complaint to him, and did not say anything to him about any accident or injury to his back while on the job. However, this evidence together with the evidence of the claimant, presented in the opinion, formed an issue of fact, first for determination by the director and then for determination by the board. This issue was decided in favor of the claimant, and the sole question before this court is whether or not there was any evidence to authorize their findings. From what was said in the opinion, it is clear that the evidence amply authorized a finding in favor of the claimant.
With reference to the admissibility of the declarations and exclamations of the deceased, it was said in Western & Atlantic R. Co. v. Beason, 112 Ga. 553, 557 (37 S. E. 863): “The real test is: were the declarations a part of the occurrence to which they relate [the present existing pains], or were they a mere narrative concerning something which had fully taken place and had therefore become a thing of the past ?” The declarations in the instant case were a part of the occurrence to which they related; and *531this case is distinguishable from the rulings in Fulton v. Metropolitan Casualty Insurance Co., 19 Ga. App. 127 (91 S. E. 228), Western & Atlantic R. Co. v. Beason, supra; Mutual Benefit Health & Accident Asso. v. Bell, 49 Ga. App. 640, 641 (176 S. E. 124), and Bolton v. Columbia Casualty Co., 34 Ga. App. 658 (130 S. E. 535), cited by the defendants in error in the motion for rehearing; for the reason that in those cases the declarations of the deceased to other persons sought to be introduced in evidence were merely narrative and descriptive of something which had fully taken place and which had become a thing of the past, and were properly excluded, or, even if not excluded, had no probative value, because they were hearsay. Here a man was crying- out with pain, and was seeking the aid of friend, family, and doctor; and his exclamations and expressions were such as usually and naturally accompany and furnish evidence of a present-existing pain or malady.

Rehearing denied.


Broyles, G. J., and Guerry, J., concur.